Sedgwick, J.,
concurring.
I think that the case is not free from doubt, but the evidence before the trial court appears sufficient to establish that these parties cannot reasonably live together as husband and wife. The trouble appears to arise from the conduct of the defendant, amounting to extreme cruelty within the meaning of the statute. The amount allowed the defendant seems large under the circumstances, but it would perhaps be difficult to fix any other amount with certainty that would be nearer to exact justice between the *338parties. For the seasons above stated, I agree that the judgment of the trial court should be affirmed.
Letton, J., concurs in the above.